DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/26/22.
Applicant's election with traverse of Group I claims 1-10 in the reply filed on 9/26/22 is acknowledged.  The traversal is on the grounds that the restriction was applied under PCT rules and not 111.  This is not found persuasive because even if the restriction was applied under 111 the inventions would still be distinct because Group I would be drawn to A21D 2/00; Group II to A21D8/02; Group III to A21D10/025.  Groups I and II are distinct methods; Groups I and III Group III can be made by a method different from Group I since Group III is a canned product; Groups II and III Group II requires lower can pressure than Group III  further Group II does not recite the leaving acids, bases and halide salt of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “of” is missing between “capable” and “forming” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the leavening acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the leavening base" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robb et al. (US 2011/0212228) in view of Wu (US 5, 882,712).
Regarding Claims 1-5, 9, and 10:  Robb discloses a method of regulating leavening in a dough [abstract].  Robb discloses a leavening acid in the form of glucono-delta-lactone (GDL) or calcium acid pyrophosphate, or sodium acid pyrophosphate [0008, 0010-0014, 0022, 0026].  Robb discloses further including a leavening base [0018] in the form of sodium bicarbonate [0049; 0050; 0059].  
Robb does not disclose that the dough contains a halide salt comprising an alternate counter ion having an electronegativity that is equivalent to or greater than an electronegativity of at least one leavening agent ion.
However, Wu discloses a dough containing calcium chloride or magnesium chloride and coupling with sodium bicarbonate [col. 4, lines; col. 5, lines 49-67; col. 6, lines 1-56].  Wu discloses that the calcium chloride or magnesium chloride combined with leavening acid or base forms a balanced chemical leavening [col. 5, lines 28-48]. 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the dough composition of Robb to include magnesium chloride as in Wu in order to balance the leavening agents so that carbon dioxide will form upon baking and in order to reduce costs, produce a better product, ease application and helping provide uniform distribution [col. 3, lines 30-34; col. 5, lines 28-48].
Regarding Claim 6:  Robb as modified discloses as discussed above in claim 1.  Robb discloses mixing leavening ingredients and dough ingredients together to form a chemically leavened dough [0009].
Regarding Claim 7:  Robb as modified discloses as discussed above in claim 6.  Robb discloses that the dough expands with the package [0018]. 
Regarding Claim 8:  Robb as modified discloses as discussed above in claim 7.  Robb discloses storing packaged dough at refrigerated temperatures [abstract; 0018].
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2003/0113424) discloses a chemical leavener system [abstract].
Murty et al. (US 2004/0081738) discloses a dough containing leavens and packaging and refrigerating the dough.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793